         Case 2:20-cv-00937-KJM-KJN Document 6 Filed 05/26/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER JOHN ARENDAS,                                 No. 2:20–cv–937–KJM–KJN PS

12                       Plaintiff,                      ORDER ON PLAINTIFF’S IFP REQUEST

13            v.                                         (ECF No. 2.)

14   DUSTIN VEGA,
15                       Defendant.
16

17            Plaintiff, who is proceeding without counsel in this action, has requested leave to proceed

18   in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s application in support

19   of his request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21            The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26   ///

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
     Case 2:20-cv-00937-KJM-KJN Document 6 Filed 05/26/20 Page 2 of 4

 1          Based on the limited record before the court, the court cannot conclude that plaintiff’s

 2   action is frivolous, that the complaint fails to state a claim upon which relief can be granted, or

 3   that plaintiff seeks monetary relief from an immune defendant. The court reserves decision as to

 4   plaintiff’s claims until the record is sufficiently developed, and this order does not preclude

 5   defendant from challenging plaintiff’s complaint through a timely motion pursuant to Federal

 6   Rule of Civil Procedure 12 or other appropriate method of challenging plaintiff’s pleading.

 7          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

 8   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

 9   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

10   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

11   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

12   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

13   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

14   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

15   § 1915(b)(2).

16          In accordance with the above, IT IS HEREBY ORDERED that:

17          1. Plaintiff’s request for leave to proceed in forma pauperis is GRANTED;

18          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

19              is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

20              § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order
21              to the Sheriff of Shasta County filed concurrently herewith;

22          3. Service is appropriate for defendant Dustin Vega;

23          4. The Clerk of the Court shall send plaintiff 1 USM-285 form, one summons, an

24              instruction sheet and a copy of the complaint filed May 7, 2020;

25          5. Within thirty days from the date of this order, plaintiff shall complete the attached

26              Notice of Submission of Documents and submit the following documents to the court:
27                   a. The completed Notice of Submission of Documents;

28                   b. One completed summons;
                                                        2
      Case 2:20-cv-00937-KJM-KJN Document 6 Filed 05/26/20 Page 3 of 4

 1                     c. One completed USM-285 form; and

 2                     d. 2 copies of the endorsed complaint filed May 7, 2020;

 3              6. Plaintiff need not attempt service on defendant and need not request waiver of service.

 4                 Upon receipt of the above-described documents, the court will direct the United States

 5                 Marshal to serve the above-named defendant pursuant to Federal Rule of Civil

 6                 Procedure 4 without payment of costs; and

 7              7. Failure to comply with this order may result in any appropriate sanctions, including

 8                 monetary sanctions and/or dismissal of the action pursuant to Federal Rule of Civil

 9                 Procedure 41(b).

10   Dated: May 26, 2020

11

12

13
     aren.937
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
     Case 2:20-cv-00937-KJM-KJN Document 6 Filed 05/26/20 Page 4 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER JOHN ARENDAS,                            No. 2:20–cv–937–KJM–KJN PS

12                    Plaintiff,                    NOTICE OF SUBMISSION

13         v.
14   DUSTIN VEGA,
15                    Defendant.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the ___________________ Complaint

22
     DATED:
23

24                                                      ________________________________
                                                        Plaintiff
25

26
27

28
                                                   4
